Citation Nr: 0305818	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to restoration of service connection for cause of 
death.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from August 1946 to February 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
severed service connection for cause of the veteran's death.

The Board notes that prior to the severance of service 
connection for cause of the veteran's death, the appellant 
had perfected an appeal as to the effective date assigned to 
the award of this benefit.  However, because the Board is 
restoring service connection, the effective date issue must 
be addressed.


FINDINGS OF FACT

1.  The veteran died in November 1954.

2.  Service connection for cause of death was denied in an 
August 1960 Board decision.

3.  In April 2000, the appellant filed a petition to reopen.

4.  In a February 2001 rating decision, the RO granted 
service connection for cause of death.

5.  In an August 2001 rating decision, the RO proposed to 
sever service connection for cause of death based upon clear 
and unmistakable error (CUE).  The RO stated that the 
appellant had not submitted new and material evidence 
sufficient to reopen her claim for cause of the veteran's 
death.

6.  The RO severed service connection in an October 2001 
rating decision.

7.  The decision to grant service connection was supportable.


CONCLUSION OF LAW

The grant of service connection for cause of death was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5103A(f) (West 
2002).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a September 2000 letter, the RO informed the appellant that 
in order to reopen her claim for service connection for cause 
of the veteran's death, she must present new and material 
evidence.  The RO specified that new and material evidence 
was evidence that had not been previously considered and that 
pertained to the circumstances surrounding the veteran's 
death.

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf, and third, VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Under 38 C.F.R. § 3.159, "If VA 
receives an incomplete application for benefits, it will 
notify the claimant of the information necessary to complete 
the application and will defer assistance until the claimant 
submits this information."  See 38 C.F.R. § 3.159(b)(2) 
(2002) (italics added).  In the September 2000 letter, the RO 
informed the appellant that before VA could process her 
claim, she needed to provide evidence pertaining to 
circumstances surrounding the veteran's death that had not 
been previously considered by VA; the RO stressed that 
duplicates of previous records were not considered new and 
material evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The veteran died in November 1954.  The cause of death listed 
on the death certificate was pulmonary tuberculosis.

At the time of the Board's August 1960 decision denying 
service connection for cause of the veteran's death, the 
evidence of record included the veteran's service medical 
records, the WD AGO Form 40, several buddy statements, 
private treatment records from the time of separation from 
service to the time of the veteran's death, and the veteran's 
death certificate.

In the August 1960 decision, the Board stated the following:

The evidence discloses that the veteran 
enlisted as a Philippine Scout August 5, 
1946, and that 47 days after induction he 
was hospitalized September 20, 1946, and 
was found to have chronic pulmonary 
tuberculosis, reinfection type, 
moderately advanced, upper lobe, active.  
He remained hospitalized until discharged 
with a Certificate of Disability for 
Discharge on February 17, 1947 on account 
of chronic pulmonary tuberculosis, 
reinfection type, moderately advanced, 
right upper lobe, active.  This 
certificate shows that the onset of this 
disease was in November 1945 and clinical 
records show that this disease was not 
incurred in line of duty and existed 
prior to service.  When hospitalized in 
September 1946 there was recorded a 
history of complaints of cough over a 
period of approximately two years with 
frequent episodes of hemoptysis.

Accordingly, it is the conclusion of this 
Board that, in view of the short period 
of service prior to hospitalization and 
the nature and extent of active 
tuberculosis at that time, active 
pulmonary tuberculosis clearly and 
unmistakably preexisted military service 
and medical evidence does not disclose 
that this disease was aggravated in 
subsequent service.

Accordingly, it is the conclusion of this 
Board that the evidence does not permit a 
grant of service connection for pulmonary 
tuberculosis (the cause of death) and the 
appeal is denied.

With her petition to reopen in April 2000, the appellant 
submitted the veteran's WD AGO Form 40, the veteran's death 
certificate, and a copy of the appellant's marriage 
certificate documenting her marriage to the veteran.

A February 2001 rating decision granted service connection 
for cause of the veteran's death.  In granting the benefit, 
the RO stated the following:

The cause of death is recorded as:  
pulmonary tuberculosis.  Service 
connection for the cause of the veteran's 
death is granted since the evidence shows 
that it was related to military service.

Service connection for cause of death is 
granted.  Although the death-causing 
condition could be assumed to have pre-
existed service, there is no evidence of 
record showing a specific finding that 
the increase in severity during service 
was due to the natural progress of the 
disease.  Reasonable doubt is resolved in 
favor of the veteran by the alternative 
conclusion that the preexisting disease 
was aggravated by military service.

An August 2001 rating decision found that there was CUE in 
granting service connection for cause of the veteran's death, 
proposed to sever service connection for cause of the 
veteran's death, and determined that the appellant had not 
submitted new and material evidence to reopen her claim.

An October 2001 rating decision severed service connection 
for cause of the veteran's death.

In July 2002, the appellant submitted a copy of the veteran's 
August 1946 induction examination report.


III.  Criteria

Under 38 C.F.R. § 3.105(d) (2002), service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous; the burden of proof is on the 
Government.  See 38 C.F.R. § 3.105(d) (2002).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that § 3.105(d) "'places at least as high a burden of 
proof on the VA when it seeks to sever service connection as 
[38 C.F.R.] § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.'"  See 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (quoting 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991)).  "The VA 
must meet the burden of proof and demonstrate that the 
granting of service connection was clear and unmistakable 
error; failure to do so is error as a matter of law."  Id. 


IV.  Analysis

Based on the evidence of record, the Board finds that the 
February 2001 grant of service connection for cause of death 
was not clearly and unmistakably erroneous.

Initially, the Board notes that the appellant was required to 
submit new and material evidence in order to reopen her claim 
for service connection for cause of death.  New and material 
evidence means evidence which was not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration.  See 38 C.F.R. § 3.156(a) (2002).  
The specific matter under consideration is entitlement to 
service connection for the cause of the veteran's death.  
Thus new and material evidence must directly and 
substantially relate to a disease or injury incurred by the 
veteran in service or aggravated by service, and the 
relationship of such a disease or injury to the veteran's 
death.

When the appellant filed her claim to reopen in April 2000, 
she submitted a copy of the veteran's death certificate, a 
copy of her marriage certificate documenting her marriage to 
the veteran, and a copy of the veteran's AD AGO Form 40 
"Certificate of Disability for Discharge."  Copies of the 
veteran's death certificate and AD AGO Form 40, however, were 
already associated with the claims file and thus were not new 
and material evidence.  See 38 C.F.R. § 3.156(a).  
Additionally, a copy of the appellant's marriage certificate 
documenting her marriage to the veteran is not new and 
material evidence because it does not bear directly and 
substantially upon whether the cause of the veteran's death 
was related to a disability incurred in or aggravated by 
service.  The appellant had submitted no further evidence 
prior to the February 2001 rating decision in support of her 
petition to reopen for service connection for cause of death.

The Court has stated that "CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  "Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See id. at 43-44 
(citing Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc)).

In addition, the Court has established a three-pronged test 
to determine whether CUE is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell, supra, at 313-14).

The basis of the decision to sever service connection for the 
cause of death was simple.  The RO had been presented with a 
prior final denial, and in the absence of the submission of 
new and material evidence, the rating agency had no 
jurisdiction to consider the claim.

Generally, once a claim has been denied, the receipt of new 
and material evidence is required to obtain jurisdiction in 
order to review the merits of a claim.  However, that is not 
the only basis of jurisdiction.  The RO, in this case, 
revisited the grant even though there had been no change in 
evidence.  Rather, jurisdiction was vested on the theory of 
severance and a form of error.  38 C.F.R. § 3.105(d) (2002).  
Jurisdiction may be obtained on the basis of difference of 
opinion.  38 C.F.R. § 3.105(b) (2002).  Jurisdiction may be 
obtained on the basis of a liberalizing law or VA issue.  
Under such circumstances, there may be a grant, even when no 
facts have changed.  A change in the interpretation of a law 
may be the basis for revision of a prior final decision.  See 
38 C.F.R. §§ 3.105(d); 3.114 (2002)

A murkier area of jurisdiction resides in the jurisprudence 
of the Court.  The Court had held that regulations may be the 
functional equivalent of new and material evidence.  See 
Jensen v. Brown, 6 Vet. App. 27, 28 (1994); Akins v. 
Derwinski, 1 Vet. App. 228, 230 (1991).  The Secretary has 
argued that the Court's precedent "'does not preclude de novo 
adjudication of a claim, on essentially the same facts as a 
previously and finally denied claim, where an intervening 
change in law or regulation has created a new basis of 
entitlement to benefit'".  See Vaughn v. Gober, 14 Vet. App, 
92 (2000).  The General Counsel has addressed the issue of 
effective dates when there is a grant following a 
liberalizing interpretation established by the Court.  See 
VAOPGCPREC No. 22-94 (December 14, 1994); VAOPGCPREC No. 10-
94 (April 15, 1994).

It is clear that the jurisprudence of the Court is evolving 
regarding the issue of whether a disorder preexisted service 
and what steps must be taken in order to establish the 
presence or absence of aggravation.  The Board cannot state 
that the theory addressed in the February 2001 rating 
decision, which clearly corresponded to language established 
by the Court, could not be a different theory of entitlement.  
The Board is unable to conclude that the decision to accept 
jurisdiction was a clear and unmistakable error.


ORDER

Restoration of service connection for cause of death is 
granted.


REMAND

Prior to the RO severing service connection for cause of the 
veteran's death, the appellant had perfected an appeal as to 
the issue of entitlement to an effective date earlier than 
May 1, 2000, for the grant of service connection for cause of 
death.  The issue was considered moot once the RO severed 
service connection.  In light of the Board's decision to 
restore service connection for cause of death, the Board 
finds that the RO should revisit the earlier effective date 
issue, as this claim has not been certified for appeal to the 
Board.

Accordingly, this case is REMANDED for the following:

The RO should revisit the veteran's claim 
for an earlier effective date for the 
grant of service-connected death benefits 
and should certify the issue for appeal 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

